Case 19-19276 Doc3 Filed 07/08/19 Page 1 of 1

 

 

 

Certificate Number: 13858-MD-CC-033053140

13858-MD-CC-033053 140

CERTIFICATE OF COUNSELING

I CERTIFY that on July 2, 2019, at 12:34 o'clock PM EDT, Stephanie Collins
received from MoneySharp Credit Counseling Inc., an agency approved pursuant
to 11 U.S.C. 111 to provide credit counseling in the District of Maryland, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: July 2, 2019 By: = /s/Nicholas Vazquez |

Name: Nicholas Vazquez

 

 

Title: Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy

Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 
